NOTE: This order is nonprecedential.

fﬂniteh étateﬁ (hurt at Qppeals
fur the jfeheral QEittuit

JIMMY JOHNSON,
Petitioner,

V.

SOCIAL SECURITY ADMINISTRATION
Respondent.

2012-3083

Petition for Review of the Merit Systems Protection
Board in case no. AT3330110477-I-1.

ON MOTION

Before LOURIE, SCHALL, and DYK, Circuit Judges.
PER CURIAM.
0 R D E R

Jimmy Johnson moves for leave to proceed in forma
pauperis, which we treat as a motion for reconsideration of
the court's April 9, 2012 order dismissing this petition for
failure to pay the docketing fee. We also treat Johnson's
previous submissions as a motion for reconsideration of the

 

JOHNSON v SSA 2

court’s earlier rejection of his petition for review as un-
timely.

On November 28, 2011, the Merit Systems Protection
Board issued a ﬁnal decision in Johnson's case, afﬁrming
the administrative judge‘s determination that Johnson's
request for corrective action under the Veterans Employ-
ment Opportunities Act of 1998 should be denied because
his complaint with the Department of Labor was not timely

ﬁled.

The Board's records reﬂect that Johnson was registered
as an e-ﬁler. Pursuant to the Board‘s regulations, an e-ﬁler
is deemed to receive a decision on the date it is served Via
electronic mail See 5 CFR § 1201.14(m)(2) ("MSPB docu-
ments served electronically on registered e—ﬁlers are
deemed received on the date of electronic submission").
Thus, Johnson is deemed to have received the Board‘s ﬁnal
decision on November 28, 2011. This court received John-
son’s petition for review on January 30, 2012, 63 days
later.

A petition for review must be received by this court
“within 60 days after the date the petitioner received notice
of the ﬁnal order or decision of the Board.” 5 U.S.C. §
7703(b)(1). This ﬁling period is “statutory, mandatory,
[and] jurisdictional.” Monzo v. Dept. of Transportation,
Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.
Cir. 1984). Because Johnson’s petition for review was
received by the court more than 60 days after receipt of the
Board’s decision, Johnson’s petition for review was un-
timely and must be dismissed.

IT Is ORDERED THAT:

(1) The motion for leave to proceed in forma pauperis
is granted. The motion for reconsideration of the court's
dismissal of the petition for review for failure to pay the
docketing fee is granted. The mandate is recalled, the
court's April 9, 2012 dismissal order is vacated, and the

 

3 JOHNSON V. SSA

petition for review is reinstated for purposes of determin-
ing the timeliness of the petition.

(2) The motion for reconsideration of the court's rejec-
tion of the petition for review as untimely is denied. The
petition is dismissed as untimely ﬁled.

FOR THE COURT

JUL 2 5 2012 [3/ Jan Herbal
Date Jan Herbaly
Clerk

cc: Jimmy Johnson
Christopher L. Krafchek, Esq.
325

‘I
s ousloﬁPPEALs FOR

“‘ 'Tﬁg FEDFRAL cmcurr

JUL 26 2012

iAN HORBALY
CLERK